DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 8-9, and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest a method for inhibiting formation of gypsum seeds in a ready-mixed setting type joint compound, the method comprising: mixing at least calcined gypsum, water, at least one non-calcium phosphate compound and at least one metal ion control agent comprising an aminopolycarboxylic acid and/or a salt thereof, and thereby obtaining a ready-mixed setting joint compound, wherein the metal ion control agent is used in an amount from about 0.01% to about 10% by weight of calcined gypsum; and wherein the metal ion control agent inhibits formation of gypsum seeds in the ready-mixed setting type joint compound during storage; and wherein the method further comprises blending together a first activator and a second activator, and thereby obtaining a set activator blend; and mixing the set activator blend with the ready-mixed setting type joint compound; and wherein the first set activator is zinc oxide, zinc hydroxide and/or zinc salt and wherein the second set activator is aluminum oxide, aluminum hydroxide and/or aluminum salt; wherein the ratio of the first set activator to the second set activator in the set activator blend is in the range from 3:1 to 1:1 by dry weight of the first set activator to the second set activator, and the mixing of the set activator blend with the ready-mixed setting type joint compound is performed at a temperature in the range from 40°F to 65°F, and wherein the set activator blend is added in an amount from 0.5% to 5% by weight to the setting joint compound, excluding water. The prior art teaches similar ready-mix setting type joint compounds (see Stevens et al. US 2010/0175590). However, there is no suggestion or motivation to modify the prior art to arrive at the instantly claimed invention. As such independent claim 1 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to the dependent claims, they are found to be allowable for at least the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734